Exhibit 99.1 UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: Chapter 11 AMBASSADORS INTERNATIONAL, INC., et al.,1 Case No. 11-11002 (KG) Debtors. Jointly Administered 1The Debtors in these chapter 11 cases, along with each Debtor’s individual case number and the last four digits of each Debtor’s federal tax identification number, are: Ambassadors International, Inc. (Case No. 11-11002 (KG)), (8605); Ambassadors Cruise Group, LLC (Case No. 11-11003 (KG)), (2448); Ambassadors, LLC (Case No. 11-11004 (KG)), (0860); EN Boat LLC (Case No. 11-11006 (KG)), (8982); AQ Boat, LLC (Case No. 11-11009 (KG)), (5018); MQ Boat, LLC (Case No. 11-11008 (KG)), (5095); DQ Boat, LLC (Case No. 11-11010 (KG)), (5064); QW Boat Company LLC (Case No. 11-11005 (KG)), (0658); Contessa Boat, LLC (Case No. 11-11007 (KG)), (9452); CQ Boat, LLC (Case No. 11-11011 (KG)), (9511); and American West Steamboat Company LLC (Case No. 11-11012 (KG)), (0656).The mailing address for each Debtor is 2101 4th Avenue, Suite 210, Seattle, WA98121.The chapter 11 case of Ambassadors International Cruise Group (USA), LLC (7304) (Case No. 11-11013) has been dismissed. MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtor’s bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements X Cash disbursements journals X Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Postpetition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt X Copies of tax returns filed during reporting period X Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Mark Detillion June 20, 2011 Signature of Authorized Individual* Date Mark Detillion Chief Financial Officer Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: May 2011 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS2 Amounts reported should be per the debtor’s books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the “CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns.The amounts reported in the “PROJECTED” columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) .Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account.[SeeMOR-1 (CON’T)] CURRENT MONTH (ACTUAL) Ambassadors International, Inc. Ambassadors International Cruise Group (USA) American West Steamboat Company LLC CASH BEGINNING OF MONTH RECEIPTS CASH SALES CREDIT CARD RECEIPTS ACCOUNTS RECEIVABLE LOANS AND ADVANCES SALE OF ASSETS CASH REFUNDS TRANSFERS (FROM DIP ACCOUNTS) TOTAL RECEIPTS DISBURSEMENTS WINDSTAR PAYROLL CREW PAYROLL FUEL PORT PASSENGER & CREW FOOD COMMISSIONS INSURANCE PAYMENTS TO OTHER VENDORS OTHER PAYMENT OF DIP FACILITY TRANSFERS (TO DIP ACCTS) PROFESSIONALS FEES3 U.S. TRUSTEE QUARTERLY FEES COURT COSTS TOTAL DISBURSEMENTS NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH [CONTINUED ON NEXT PAGE.] 2The following Debtors had no receipts or disbursements in May 2011: Ambassadors Cruise Group, LLC; Ambassadors, LLC; AQ Boat, LLC; MQ Boat, LLC; DQ Boat, LLC, QW Boat Company LLC, EN Boat LLC, CQ Boat, LLC, and Contessa Boat, LLC. 3The figures in this column only include payments made in connection with the Debtors’ postpetition credit facility, not payments to professionals retained by the Debtors. THE FOLLOWING SECTION MUST BE COMPLETED DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN) Ambassadors International, Inc. Ambassadors International Cruise Group (USA) American West Steamboat Company LLC TOTAL DISBURSEMENTS LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts) TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: May 2011 DEBTORS’ BANK RECONCILIATION CERTIFICATION To the best of my knowledge and belief, the Debtors have reconciled all bank statements for the reporting period covered by this operating report.The figures included in this report are the resulting book balances. June 20, 2011 /s/ Mark Detillion Date Signature of Responsible Party Mark Detillion In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: May 2011 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments for the reporting period covered by this operating report. None. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: May 2011 STATEMENT OF OPERATIONS (Income Statement) The Statement of Operations is to be prepared on an accrual basis.The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid. Ambassadors International, Inc. Ambassadors International Cruise Group (USA) Majestic4 Discontinued Operations Consolidated Revenue Net Guest Revenue - - - Add On Revenue - - - On Board and Other Revenue - - - Net Revenue - - - Costs and Operating Expenses Ship Operating Expenses Compensation and Benefits - ) - Purchased Passenger Services - - - Materials and Services - - Repairs and Maintenance - - - Other Ship Operating Expenses - - - Commissions - - - Total Ship Operating Expenses - - Selling and Marketing - - - General and Administrative - Depreciation and Amortization - - Total Cost and Operating Expenses - Operating (Loss) Income ) ) ) - ) Other Income (Expense) - Interest and Dividend Income - 58 - - 58 Interest Expense ) ) - - ) Intercompany Interest - - - Other Income (Expense), Net ) - - ) Total Other Income (Expense) ) ) - - ) (Loss) from Continuing Operations Before Taxes ) ) ) - ) (Loss) from Continuing Operations ) ) ) - ) (Loss) from Discontinued Operations - - - Net Income (Loss) 6,351 ) 4This column includes EN Boat LLC, AQ Boat, LLC, MQ Boat, LLC, DQ Boat, LLC, QW Boat Company LLC, Contessa Boat, LLC, CQ Boat, LLC and American West Steamboat Company LLC, most of which are non-operational. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: May 2011 BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only.Pre-petition liabilities must be classified separately from postpetition obligations. Period: May 2011 Ambassadors International, Inc. Ambassadors International Cruise Group (USA) Majestic5 Discontinued Operations CONSOLIDATED ASSETS Current Assets: Cash & Cash Equivalents (0 ) - Restricted Cash - - Accounts Receivable - - Prepaid Exp & Other Current Assets - Inventory - - - Total Current Assets - Property & Equipment, Net - - Trade Name - - - Other Long-Term Assets - - - TOTAL ASSETS - LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities: Accounts Payable ) - Accrued Expenses - Intercompany Payable ) (1
